


Exhibit 10.14

 

RDA HOLDING CO.
2007 OMNIBUS INCENTIVE COMPENSATION PLAN

 


SECTION 1.  PURPOSE.  THE PURPOSE OF THIS RDA HOLDING CO. 2007 OMNIBUS INCENTIVE
COMPENSATION PLAN IS TO PROMOTE THE INTERESTS OF RDA HOLDING CO., A DELAWARE
CORPORATION (THE “COMPANY”), AND ITS STOCKHOLDERS BY (A) ATTRACTING AND
RETAINING EXCEPTIONAL DIRECTORS, OFFICERS, EMPLOYEES AND CONSULTANTS (INCLUDING
PROSPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND CONSULTANTS) OF THE COMPANY AND
ITS AFFILIATES (AS DEFINED BELOW) AND (B) ENABLING SUCH INDIVIDUALS TO
PARTICIPATE IN THE LONG-TERM GROWTH AND FINANCIAL SUCCESS OF THE COMPANY.


 


SECTION 2.  DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS SET FORTH BELOW:


 

“Affiliate” means, with respect to any entity, (a) any other entity that,
directly or indirectly, is controlled by, controls or is under common control
with, such entity and (b) any other entity in which such entity has a
significant equity interest, in either case as determined by the Board.

 

“Award” means any award that is permitted under Section 6 and granted under the
Plan.

 

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award, which may, but need not, require execution or
acknowledgment by a Participant.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto.

 

“Exercise Price” means (a) in the case of Options, the price specified in the
applicable Award Agreement as the price per Share at which Shares may be
purchased pursuant to such Option or (b) in the case of SARs, the price
specified in the applicable Award Agreement as the reference price per Share
used to calculate the amount payable to the Participant.

 

“Fair Market Value” means, except as otherwise provided in an Award Agreement,
(a) with respect to any property other than Shares, the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Board and (b) with respect to the Shares, as of any
date, (i) the closing per share sales price of the Shares as reported on any
national securities exchange on which the Shares are traded or inter-dealer
quotation system on which the Shares are quoted, as reported on the stock
exchange composite tape for Shares traded on such stock exchange or inter-dealer
quotation system for such date or, if there were no sales on such

 

--------------------------------------------------------------------------------


 

date, on the closest preceding date on which there were sales of Shares or
(ii) in the event that the Shares are not so traded or quoted on such date, the
fair market value of the Shares as determined in good faith by the Board.

 

“Incentive Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6 and (b) is intended to qualify for special
Federal income tax treatment pursuant to Sections 421 and 422 of the Code, as
now constituted or subsequently amended, or pursuant to a successor provision of
the Code, and which is so designated in the applicable Award Agreement.

 

“IPO” means the initial bona fide underwritten public offering and sale of
Shares pursuant to an effective registration statement under the Securities Act
of 1933, as amended (other than a public offering pursuant to a registration
statement on Form S-4 or S-8 or any similar or successor form) that results in
the listing of the Shares on a United States national securities exchange or the
quotation of the Shares on a United States inter-dealer quotation system.

 

“IRS” means the Internal Revenue Service or any successor thereto and includes
the staff thereof.

 

“Nonqualified Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6 and (b) is not an Incentive Stock Option.

 

“Option” means an Incentive Stock Option or a Nonqualified Stock Option or both,
as the context requires.

 

“Participant” means any director, officer, employee or consultant (including any
prospective director, officer, employee or consultant) of the Company or one of
its Affiliates who is eligible for an Award under Section 5 and who is selected
by the Board to receive an Award under the Plan or who receives a Substitute
Award pursuant to Section 4(c).

 

“Plan” means this RDA Holding Co. 2007 Omnibus Incentive Compensation Plan, as
in effect from time to time.

 

“Restricted Share” means a Share delivered under the Plan that is subject to
certain transfer restrictions, forfeiture provisions and/or other terms and
conditions specified herein and in the applicable Award Agreement.

 

“RSU” means a restricted stock unit Award that is designated as such in the
applicable Award Agreement and that represents an unfunded and unsecured promise
to deliver Shares, cash, other securities, other Awards or other property in
accordance with the terms of the applicable Award Agreement.

 

“SAR” means a stock appreciation right Award that represents an unfunded and
unsecured promise to deliver Shares, cash, other securities, other Awards or
other property equal in value to the excess, if any, of the Fair Market Value
per Share

 

2

--------------------------------------------------------------------------------


 

over the Exercise Price per Share of the SAR, subject to the terms of the
applicable Award Agreement.

 

“Shares” means shares of common stock of the Company, par value $1.00 per share,
or such other securities of the Company (a) into which such shares shall be
changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction or (b) as may be
determined by the Board pursuant to Section 4(b).

 

“Substitute Awards” shall have the meaning specified in Section 4(c).

 


SECTION 3.  ADMINISTRATION.  (A)  COMPOSITION OF BOARD.  THE PLAN SHALL BE
ADMINISTERED BY THE BOARD; PROVIDED THAT AFTER THE DATE OF THE CONSUMMATION OF
AN INITIAL PUBLIC OFFERING OF SHARES, THE PLAN SHALL BE ADMINISTERED BY A
COMMITTEE, ALL OF WHOM SHALL MEET THE INDEPENDENCE REQUIREMENTS OF ANY NATIONAL
SECURITIES EXCHANGE OR INTER-DEALER QUOTATION SYSTEM ON WHICH THE SHARES MAY BE
TRADED OR QUOTED, AND REFERENCES HEREIN (AND IN ANY AWARD AGREEMENT) TO THE
BOARD SHALL BE DEEMED TO REFER TO SUCH COMMITTEE, AS APPROPRIATE.


 


(B)  AUTHORITY OF BOARD.  EXCEPT AS OTHERWISE PROVIDED IN AN APPLICABLE AWARD
AGREEMENT, SUBJECT TO THE TERMS OF THE PLAN AND APPLICABLE LAW, AND IN ADDITION
TO OTHER EXPRESS POWERS AND AUTHORIZATIONS CONFERRED ON THE BOARD BY THE PLAN,
THE BOARD SHALL HAVE SOLE AND PLENARY AUTHORITY TO ADMINISTER THE PLAN,
INCLUDING, BUT NOT LIMITED TO, THE AUTHORITY TO (I) DESIGNATE PARTICIPANTS,
(II) DETERMINE THE TYPE OR TYPES OF AWARDS TO BE GRANTED TO A PARTICIPANT,
(III) DETERMINE THE NUMBER OF SHARES TO BE COVERED BY, OR WITH RESPECT TO WHICH
PAYMENTS, RIGHTS OR OTHER MATTERS ARE TO BE CALCULATED IN CONNECTION WITH,
AWARDS, (IV) DETERMINE THE TERMS AND CONDITIONS OF ANY AWARDS, (V) DETERMINE THE
VESTING SCHEDULES OF AWARDS AND, IF CERTAIN PERFORMANCE CRITERIA MUST BE
ATTAINED IN ORDER FOR AN AWARD TO VEST OR BE SETTLED OR PAID, ESTABLISH SUCH
PERFORMANCE CRITERIA AND CERTIFY WHETHER, AND TO WHAT EXTENT, SUCH PERFORMANCE
CRITERIA HAVE BEEN ATTAINED, (VI) DETERMINE WHETHER, TO WHAT EXTENT AND UNDER
WHAT CIRCUMSTANCES AWARDS MAY BE SETTLED OR EXERCISED IN CASH, SHARES, OTHER
SECURITIES, OTHER AWARDS OR OTHER PROPERTY, OR CANCELED, FORFEITED OR SUSPENDED
AND THE METHOD OR METHODS BY WHICH AWARDS MAY BE SETTLED, EXERCISED, CANCELED,
FORFEITED OR SUSPENDED, (VII) DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT
CIRCUMSTANCES CASH, SHARES, OTHER SECURITIES, OTHER AWARDS, OTHER PROPERTY AND
OTHER AMOUNTS PAYABLE WITH RESPECT TO AN AWARD SHALL BE DEFERRED EITHER
AUTOMATICALLY OR AT THE ELECTION OF THE HOLDER THEREOF OR OF THE BOARD,
(VIII) INTERPRET, ADMINISTER, RECONCILE ANY INCONSISTENCY IN, CORRECT ANY
DEFAULT IN AND SUPPLY ANY OMISSION IN, THE PLAN AND ANY INSTRUMENT OR AGREEMENT
RELATING TO, OR AWARD MADE UNDER, THE PLAN, (IX) ESTABLISH, AMEND, SUSPEND OR
WAIVE SUCH RULES AND REGULATIONS AND APPOINT SUCH AGENTS AS IT SHALL DEEM
APPROPRIATE FOR THE PROPER ADMINISTRATION OF THE PLAN, (X) ACCELERATE THE
VESTING OR EXERCISABILITY OF, PAYMENT FOR OR LAPSE OF RESTRICTIONS ON, AWARDS,
(XI) AMEND AN OUTSTANDING AWARD OR GRANT A REPLACEMENT AWARD FOR AN AWARD
PREVIOUSLY GRANTED UNDER THE PLAN IF, IN ITS SOLE DISCRETION, THE BOARD
DETERMINES THAT (A) THE TAX CONSEQUENCES OF SUCH AWARD TO THE COMPANY OR THE
PARTICIPANT DIFFER FROM THOSE CONSEQUENCES THAT WERE EXPECTED TO OCCUR ON THE
DATE THE AWARD WAS GRANTED OR (B) CLARIFICATIONS OR INTERPRETATIONS OF, OR
CHANGES TO, TAX LAW OR REGULATIONS PERMIT AWARDS TO BE GRANTED THAT

 

3

--------------------------------------------------------------------------------


 


HAVE MORE FAVORABLE TAX CONSEQUENCES THAN INITIALLY ANTICIPATED AND (XII) MAKE
ANY OTHER DETERMINATION AND TAKE ANY OTHER ACTION THAT THE BOARD DEEMS NECESSARY
OR DESIRABLE FOR THE ADMINISTRATION OF THE PLAN.


 


(C)  BOARD DECISIONS.  UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR
APPLICABLE AWARD AGREEMENT, ALL DESIGNATIONS, DETERMINATIONS, INTERPRETATIONS
AND OTHER DECISIONS UNDER OR WITH RESPECT TO THE PLAN OR ANY AWARD SHALL BE
WITHIN THE SOLE AND PLENARY DISCRETION OF THE BOARD, MAY BE MADE AT ANY TIME AND
SHALL BE FINAL, CONCLUSIVE AND BINDING UPON ALL PERSONS, INCLUDING THE COMPANY,
ANY OF ITS AFFILIATES, ANY PARTICIPANT, ANY HOLDER OR BENEFICIARY OF ANY AWARD
AND ANY STOCKHOLDER.


 


(D)  INDEMNIFICATION.  NO MEMBER OF THE BOARD OR THE BOARD OR ANY EMPLOYEE OF
THE COMPANY (EACH SUCH PERSON, A “COVERED PERSON”) SHALL BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN OR ANY DETERMINATION MADE IN GOOD FAITH WITH
RESPECT TO THE PLAN OR ANY AWARD HEREUNDER.  EACH COVERED PERSON SHALL BE
INDEMNIFIED AND HELD HARMLESS BY THE COMPANY AGAINST AND FROM (I) ANY LOSS,
COST, LIABILITY OR EXPENSE (INCLUDING ATTORNEYS’ FEES) THAT MAY BE IMPOSED UPON
OR INCURRED BY SUCH COVERED PERSON IN CONNECTION WITH OR RESULTING FROM ANY
ACTION, SUIT OR PROCEEDING TO WHICH SUCH COVERED PERSON MAY BE A PARTY OR IN
WHICH SUCH COVERED PERSON MAY BE INVOLVED BY REASON OF ANY ACTION TAKEN OR
OMITTED TO BE TAKEN UNDER THE PLAN OR ANY AWARD AGREEMENT AND (II) ANY AND ALL
AMOUNTS PAID BY SUCH COVERED PERSON, WITH THE COMPANY’S APPROVAL, IN SETTLEMENT
THEREOF, OR PAID BY SUCH COVERED PERSON IN SATISFACTION OF ANY JUDGMENT IN ANY
SUCH ACTION, SUIT OR PROCEEDING AGAINST SUCH COVERED PERSON; PROVIDED THAT THE
COMPANY SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO ASSUME AND DEFEND ANY SUCH
ACTION, SUIT OR PROCEEDING, AND, ONCE THE COMPANY GIVES NOTICE OF ITS INTENT TO
ASSUME THE DEFENSE, THE COMPANY SHALL HAVE SOLE CONTROL OVER SUCH DEFENSE WITH
COUNSEL OF THE COMPANY’S CHOICE.  THE FOREGOING RIGHT OF INDEMNIFICATION SHALL
NOT BE AVAILABLE TO A COVERED PERSON TO THE EXTENT THAT A COURT OF COMPETENT
JURISDICTION IN A FINAL JUDGMENT OR OTHER FINAL ADJUDICATION, IN EITHER CASE NOT
SUBJECT TO FURTHER APPEAL, DETERMINES THAT THE ACTS OR OMISSIONS OF SUCH COVERED
PERSON GIVING RISE TO THE INDEMNIFICATION CLAIM RESULTED FROM SUCH COVERED
PERSON’S BAD FAITH, FRAUD OR WILLFUL CRIMINAL ACT OR OMISSION OR THAT SUCH RIGHT
OF INDEMNIFICATION IS OTHERWISE PROHIBITED BY LAW OR BY THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BYLAWS.  THE FOREGOING RIGHT OF INDEMNIFICATION
SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH COVERED
PERSONS MAY BE ENTITLED UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION OR
BYLAWS, AS A MATTER OF LAW, OR OTHERWISE, OR ANY OTHER POWER THAT THE COMPANY
MAY HAVE TO INDEMNIFY SUCH PERSONS OR HOLD THEM HARMLESS.


 


(E)  DELEGATION OF AUTHORITY TO SENIOR OFFICERS.  THE BOARD MAY DELEGATE, ON
SUCH TERMS AND CONDITIONS AS IT DETERMINES IN ITS SOLE AND PLENARY DISCRETION,
TO ONE OR MORE SENIOR OFFICERS OF THE COMPANY THE AUTHORITY TO MAKE GRANTS OF
AWARDS TO OFFICERS (OTHER THAN EXECUTIVE OFFICERS), EMPLOYEES AND CONSULTANTS OF
THE COMPANY AND ITS AFFILIATES (INCLUDING ANY PROSPECTIVE OFFICER, EMPLOYEE OR
CONSULTANT) AND ALL NECESSARY AND APPROPRIATE DECISIONS AND DETERMINATIONS WITH
RESPECT THERETO.


 


SECTION 4.  SHARES AVAILABLE FOR AWARDS.  (A)  SHARES AVAILABLE.  SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 4(B), THE AGGREGATE NUMBER OF SHARES THAT

 

4

--------------------------------------------------------------------------------


 


MAY BE DELIVERED PURSUANT TO AWARDS GRANTED UNDER THE PLAN SHALL BE 4,988,047 OF
WHICH THE MAXIMUM NUMBER OF SHARES THAT MAY BE DELIVERED PURSUANT TO INCENTIVE
STOCK OPTIONS GRANTED UNDER THE PLAN SHALL BE 1,192,812.  IF, AFTER THE
EFFECTIVE DATE OF THE PLAN, ANY AWARD GRANTED UNDER THE PLAN IS FORFEITED, OR
OTHERWISE EXPIRES, TERMINATES OR IS CANCELED WITHOUT THE DELIVERY OF SHARES,
THEN THE SHARES COVERED BY SUCH FORFEITED, EXPIRED, TERMINATED OR CANCELED AWARD
SHALL AGAIN BECOME AVAILABLE TO BE DELIVERED PURSUANT TO AWARDS UNDER THE PLAN. 
IF SHARES ISSUED UPON EXERCISE, VESTING OR SETTLEMENT OF AN AWARD, OR SHARES
OWNED BY A PARTICIPANT (WHICH ARE NOT SUBJECT TO ANY PLEDGE OR OTHER SECURITY
INTEREST), ARE SURRENDERED OR TENDERED TO THE COMPANY IN PAYMENT OF THE EXERCISE
PRICE OF AN AWARD OR ANY TAXES REQUIRED TO BE WITHHELD IN RESPECT OF AN AWARD,
IN EACH CASE, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE PLAN AND ANY
APPLICABLE AWARD AGREEMENT, SUCH SURRENDERED OR TENDERED SHARES SHALL AGAIN
BECOME AVAILABLE TO BE DELIVERED PURSUANT TO AWARDS UNDER THE PLAN; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL SUCH SHARES INCREASE THE NUMBER OF SHARES THAT
MAY BE DELIVERED PURSUANT TO INCENTIVE STOCK OPTIONS GRANTED UNDER THE PLAN.


 


(B)  ADJUSTMENTS FOR CHANGES IN CAPITALIZATION AND SIMILAR EVENTS.  (I)  IN THE
EVENT OF ANY EXTRAORDINARY DIVIDEND OR OTHER EXTRAORDINARY DISTRIBUTION (WHETHER
IN THE FORM OF CASH, SHARES, OTHER SECURITIES OR OTHER PROPERTY),
RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, SPLIT-UP OR SPIN-OFF, THE
BOARD SHALL, IN ORDER TO PRESERVE THE VALUE OF THE AWARD AND IN THE MANNER
DETERMINED BY THE BOARD, ADJUST ANY OR ALL OF (A) THE NUMBER OF SHARES OR OTHER
SECURITIES OF THE COMPANY (OR NUMBER AND KIND OF OTHER SECURITIES OR PROPERTY)
WITH RESPECT TO WHICH AWARDS MAY BE GRANTED, INCLUDING (1) THE AGGREGATE NUMBER
OF SHARES THAT MAY BE DELIVERED PURSUANT TO AWARDS GRANTED UNDER THE PLAN, AS
PROVIDED IN SECTION 4(A) AND (2) THE MAXIMUM NUMBER OF SHARES OR OTHER
SECURITIES OF THE COMPANY (OR NUMBER AND KIND OF OTHER SECURITIES OR PROPERTY)
WITH RESPECT TO WHICH AWARDS MAY BE GRANTED TO ANY PARTICIPANT IN ANY FISCAL
YEAR OF THE COMPANY AND (B) THE TERMS OF ANY OUTSTANDING AWARD, INCLUDING
(1) THE NUMBER OF SHARES OR OTHER SECURITIES OF THE COMPANY (OR NUMBER AND KIND
OF OTHER SECURITIES OR PROPERTY) SUBJECT TO OUTSTANDING AWARDS OR TO WHICH
OUTSTANDING AWARDS RELATE AND (2) THE EXERCISE PRICE WITH RESPECT TO ANY AWARD.


 


(II)  IN THE EVENT THAT THE BOARD DETERMINES THAT ANY REORGANIZATION, MERGER,
CONSOLIDATION, COMBINATION, REPURCHASE OR EXCHANGE OF SHARES OR OTHER SECURITIES
OF THE COMPANY, ISSUANCE OF WARRANTS OR OTHER RIGHTS TO PURCHASE SHARES OR OTHER
SECURITIES OF THE COMPANY, OR OTHER SIMILAR CORPORATE TRANSACTION OR EVENT
AFFECTS THE SHARES SUCH THAT AN ADJUSTMENT IS DETERMINED BY THE BOARD IN ITS
DISCRETION TO BE APPROPRIATE OR DESIRABLE, THEN THE BOARD MAY (A) IN SUCH MANNER
AS IT MAY DEEM EQUITABLE OR DESIRABLE, ADJUST ANY OR ALL OF (I) THE NUMBER OF
SHARES OR OTHER SECURITIES OF THE COMPANY (OR NUMBER AND KIND OF OTHER
SECURITIES OR PROPERTY) WITH RESPECT TO WHICH AWARDS MAY BE GRANTED, INCLUDING
THE AGGREGATE NUMBER OF SHARES THAT MAY BE DELIVERED PURSUANT TO AWARDS GRANTED
UNDER THE PLAN, AS PROVIDED IN SECTION 4(A), AND (II) THE TERMS OF ANY
OUTSTANDING AWARD, INCLUDING (X) THE NUMBER OF SHARES OR OTHER SECURITIES OF THE
COMPANY (OR NUMBER AND KIND OF OTHER SECURITIES OR PROPERTY) SUBJECT TO
OUTSTANDING AWARDS OR TO WHICH OUTSTANDING AWARDS RELATE AND (Y) THE EXERCISE
PRICE WITH RESPECT TO ANY AWARD, (B) IF DEEMED APPROPRIATE OR DESIRABLE BY THE
BOARD, MAKE PROVISION FOR A CASH PAYMENT TO THE HOLDER OF AN OUTSTANDING AWARD
IN CONSIDERATION FOR THE CANCELATION

 

5

--------------------------------------------------------------------------------


 


OF SUCH AWARD, INCLUDING, IN THE CASE OF AN OUTSTANDING OPTION OR SAR, A CASH
PAYMENT TO THE HOLDER OF SUCH OPTION OR SAR IN CONSIDERATION FOR THE CANCELATION
OF SUCH OPTION OR SAR IN AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF THE FAIR
MARKET VALUE (AS OF A DATE SPECIFIED BY THE BOARD) OF THE SHARES SUBJECT TO SUCH
OPTION OR SAR OVER THE AGGREGATE EXERCISE PRICE OF SUCH OPTION OR SAR AND (C) IF
DEEMED APPROPRIATE OR DESIRABLE BY THE BOARD, CANCEL AND TERMINATE ANY OPTION OR
SAR HAVING A PER SHARE EXERCISE PRICE EQUAL TO, OR IN EXCESS OF, THE FAIR MARKET
VALUE OF A SHARE SUBJECT TO SUCH OPTION OR SAR WITHOUT ANY PAYMENT OR
CONSIDERATION THEREFOR.


 


(C)  SUBSTITUTE AWARDS.  AWARDS MAY, IN THE DISCRETION OF THE BOARD, BE GRANTED
UNDER THE PLAN IN ASSUMPTION OF, OR IN SUBSTITUTION FOR, OUTSTANDING AWARDS
PREVIOUSLY GRANTED BY THE COMPANY OR ANY OF ITS AFFILIATES OR A COMPANY ACQUIRED
BY THE COMPANY OR ANY OF ITS AFFILIATES OR WITH WHICH THE COMPANY OR ANY OF ITS
AFFILIATES COMBINES (“SUBSTITUTE AWARDS”).  THE NUMBER OF SHARES UNDERLYING ANY
SUBSTITUTE AWARDS SHALL BE COUNTED AGAINST THE AGGREGATE NUMBER OF SHARES
AVAILABLE FOR AWARDS UNDER THE PLAN; PROVIDED, HOWEVER, THAT SUBSTITUTE AWARDS
ISSUED IN CONNECTION WITH THE ASSUMPTION OF, OR IN SUBSTITUTION FOR, OUTSTANDING
AWARDS PREVIOUSLY GRANTED BY AN ENTITY THAT IS ACQUIRED BY THE COMPANY OR ANY OF
ITS AFFILIATES OR WITH WHICH THE COMPANY OR ANY OF ITS AFFILIATES COMBINES SHALL
NOT BE COUNTED AGAINST THE AGGREGATE NUMBER OF SHARES AVAILABLE FOR AWARDS UNDER
THE PLAN; PROVIDED FURTHER, HOWEVER, THAT SUBSTITUTE AWARDS ISSUED IN CONNECTION
WITH THE ASSUMPTION OF, OR IN SUBSTITUTION FOR, OUTSTANDING STOCK OPTIONS
INTENDED TO QUALIFY FOR SPECIAL TAX TREATMENT UNDER SECTIONS 421 AND 422 OF THE
CODE THAT WERE PREVIOUSLY GRANTED BY AN ENTITY THAT IS ACQUIRED BY THE COMPANY
OR ANY OF ITS AFFILIATES OR WITH WHICH THE COMPANY OR ANY OF ITS AFFILIATES
COMBINES SHALL BE COUNTED AGAINST THE AGGREGATE NUMBER OF SHARES AVAILABLE FOR
INCENTIVE STOCK OPTIONS UNDER THE PLAN.


 


(D)  SOURCES OF SHARES DELIVERABLE UNDER AWARDS.  ANY SHARES DELIVERED PURSUANT
TO AN AWARD MAY CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED AND UNISSUED SHARES
OR OF TREASURY SHARES.


 


SECTION 5.  ELIGIBILITY.  ANY DIRECTOR, OFFICER, EMPLOYEE OR CONSULTANT
(INCLUDING ANY PROSPECTIVE DIRECTOR, OFFICER, EMPLOYEE OR CONSULTANT) OF THE
COMPANY OR ANY OF ITS AFFILIATES SHALL BE ELIGIBLE TO BE DESIGNATED A
PARTICIPANT.


 


SECTION 6.  AWARDS.  (A)  TYPES OF AWARDS.  AWARDS MAY BE MADE UNDER THE PLAN IN
THE FORM OF (I) OPTIONS, (II) SARS, (III) RESTRICTED SHARES, (IV) RSUS AND 
(V) OTHER EQUITY-BASED OR EQUITY-RELATED AWARDS THAT THE BOARD DETERMINES ARE
CONSISTENT WITH THE PURPOSE OF THE PLAN AND THE INTERESTS OF THE COMPANY. 
AWARDS MAY BE GRANTED IN TANDEM WITH OTHER AWARDS.  NO INCENTIVE STOCK OPTION
(OTHER THAN AN INCENTIVE STOCK OPTION THAT MAY BE ASSUMED OR ISSUED BY THE
COMPANY IN CONNECTION WITH A TRANSACTION TO WHICH SECTION 424(A) OF THE CODE
APPLIES) MAY BE GRANTED TO A PERSON WHO IS INELIGIBLE TO RECEIVE AN INCENTIVE
STOCK OPTION UNDER THE CODE.


 


(B)  OPTIONS.  (I)  GRANT.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE BOARD
SHALL HAVE SOLE AND PLENARY AUTHORITY TO DETERMINE THE PARTICIPANTS TO WHOM
OPTIONS SHALL BE GRANTED, THE NUMBER OF SHARES TO BE COVERED BY EACH OPTION,
WHETHER THE OPTION WILL

 

6

--------------------------------------------------------------------------------


 


BE AN INCENTIVE STOCK OPTION OR A NONQUALIFIED STOCK OPTION AND THE CONDITIONS
AND LIMITATIONS APPLICABLE TO THE VESTING AND EXERCISE OF THE OPTION.  IN THE
CASE OF INCENTIVE STOCK OPTIONS, THE TERMS AND CONDITIONS OF SUCH GRANTS SHALL
BE SUBJECT TO AND COMPLY WITH SUCH RULES AS MAY BE PRESCRIBED BY SECTION 422 OF
THE CODE AND ANY REGULATIONS RELATED THERETO, AS MAY BE AMENDED FROM TIME TO
TIME.  ALL OPTIONS GRANTED UNDER THE PLAN SHALL BE NONQUALIFIED STOCK OPTIONS
UNLESS THE APPLICABLE AWARD AGREEMENT EXPRESSLY STATES THAT THE OPTION IS
INTENDED TO BE AN INCENTIVE STOCK OPTION.  IF AN OPTION IS INTENDED TO BE AN
INCENTIVE STOCK OPTION, AND IF FOR ANY REASON SUCH OPTION (OR ANY PORTION
THEREOF) SHALL NOT QUALIFY AS AN INCENTIVE STOCK OPTION, THEN, TO THE EXTENT OF
SUCH NONQUALIFICATION, SUCH OPTION (OR PORTION THEREOF) SHALL BE REGARDED AS A
NONQUALIFIED STOCK OPTION APPROPRIATELY GRANTED UNDER THE PLAN; PROVIDED THAT
SUCH OPTION (OR PORTION THEREOF) OTHERWISE COMPLIES WITH THE PLAN’S REQUIREMENTS
RELATING TO NONQUALIFIED STOCK OPTIONS.


 


(II)  EXERCISE PRICE.  EXCEPT AS OTHERWISE ESTABLISHED BY THE BOARD AT THE TIME
AN OPTION IS GRANTED AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT, THE
EXERCISE PRICE OF EACH SHARE COVERED BY AN OPTION SHALL BE NOT LESS THAN 100% OF
THE FAIR MARKET VALUE OF SUCH SHARE (DETERMINED AS OF THE DATE THE OPTION IS
GRANTED); PROVIDED, HOWEVER, THAT (A) EXCEPT AS OTHERWISE ESTABLISHED BY THE
BOARD AT THE TIME AN OPTION IS GRANTED AND SET FORTH IN THE APPLICABLE AWARD
AGREEMENT, THE EXERCISE PRICE OF EACH SHARE COVERED BY AN OPTION THAT IS GRANTED
EFFECTIVE AS OF THE COMPANY’S IPO SHALL BE THE  PRICE PER SHARE PAID BY THE
INITIAL PURCHASERS IN THE IPO AND (B) IN THE CASE OF AN INCENTIVE STOCK OPTION
GRANTED TO AN EMPLOYEE WHO, AT THE TIME OF THE GRANT OF SUCH OPTION, OWNS STOCK
REPRESENTING MORE THAN 10% OF THE VOTING POWER OF ALL CLASSES OF STOCK OF THE
COMPANY OR ANY OF ITS AFFILIATES, THE PER SHARE EXERCISE PRICE SHALL BE NO LESS
THAN 110% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF THE GRANT.


 


(III)  VESTING AND EXERCISE.  EACH OPTION SHALL BE VESTED AND EXERCISABLE AT
SUCH TIMES, IN SUCH MANNER AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD
MAY, IN ITS SOLE AND PLENARY DISCRETION, SPECIFY IN THE APPLICABLE AWARD
AGREEMENT OR THEREAFTER.  EXCEPT AS OTHERWISE SPECIFIED BY THE BOARD IN THE
APPLICABLE AWARD AGREEMENT, AN OPTION MAY ONLY BE EXERCISED TO THE EXTENT THAT
IT HAS ALREADY VESTED AT THE TIME OF EXERCISE.  EXCEPT AS OTHERWISE SPECIFIED BY
THE BOARD IN THE AWARD AGREEMENT, OPTIONS SHALL BECOME VESTED AND EXERCISABLE
WITH RESPECT TO ONE-FOURTH OF THE SHARES SUBJECT TO SUCH OPTIONS ON EACH OF THE
FIRST FOUR ANNIVERSARIES OF THE DATE OF GRANT.  AN OPTION SHALL BE DEEMED TO BE
EXERCISED WHEN WRITTEN OR ELECTRONIC NOTICE OF SUCH EXERCISE HAS BEEN GIVEN TO
THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE AWARD BY THE PERSON ENTITLED TO
EXERCISE THE AWARD AND FULL PAYMENT PURSUANT TO SECTION 6(B)(IV) FOR THE SHARES
WITH RESPECT TO WHICH THE AWARD IS EXERCISED HAS BEEN RECEIVED BY THE COMPANY. 
EXERCISE OF AN OPTION IN ANY MANNER SHALL RESULT IN A DECREASE IN THE NUMBER OF
SHARES THAT THEREAFTER MAY BE AVAILABLE FOR SALE UNDER THE OPTION AND, EXCEPT AS
EXPRESSLY SET FORTH IN SECTION 4(C), IN THE NUMBER OF SHARES THAT MAY BE
AVAILABLE FOR PURPOSES OF THE PLAN, BY THE NUMBER OF SHARES AS TO WHICH THE
OPTION IS EXERCISED.  THE BOARD MAY IMPOSE SUCH CONDITIONS WITH RESPECT TO THE
EXERCISE OF OPTIONS, INCLUDING, WITHOUT LIMITATION, ANY RELATING TO THE
APPLICATION OF FEDERAL OR STATE SECURITIES LAWS, AS IT MAY DEEM NECESSARY OR
ADVISABLE.

 

7

--------------------------------------------------------------------------------


 


(IV)  PAYMENT.  (A)  NO SHARES SHALL BE DELIVERED PURSUANT TO ANY EXERCISE OF AN
OPTION UNTIL PAYMENT IN FULL OF THE AGGREGATE EXERCISE PRICE THEREFOR IS
RECEIVED BY THE COMPANY, AND THE PARTICIPANT HAS PAID TO THE COMPANY AN AMOUNT
EQUAL TO ANY FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND EMPLOYMENT TAXES
REQUIRED TO BE WITHHELD.  EXCEPT AS OTHERWISE PROVIDED IN AN APPLICABLE AWARD
AGREEMENT, SUCH PAYMENTS MAY BE MADE IN CASH (OR ITS EQUIVALENT) OR, IN THE
BOARD’S SOLE AND PLENARY DISCRETION, (1) BY EXCHANGING SHARES OWNED BY THE
PARTICIPANT (WHICH ARE NOT THE SUBJECT OF ANY PLEDGE OR OTHER SECURITY INTEREST)
OR (2) IF THERE SHALL BE A PUBLIC MARKET FOR THE SHARES AT SUCH TIME, SUBJECT TO
SUCH RULES AS MAY BE ESTABLISHED BY THE BOARD, THROUGH DELIVERY OF IRREVOCABLE
INSTRUCTIONS TO A BROKER TO SELL THE SHARES OTHERWISE DELIVERABLE UPON THE
EXERCISE OF THE OPTION AND TO DELIVER PROMPTLY TO THE COMPANY AN AMOUNT EQUAL TO
THE AGGREGATE EXERCISE PRICE, OR BY A COMBINATION OF THE FOREGOING; PROVIDED
THAT THE COMBINED VALUE OF ALL CASH AND CASH EQUIVALENTS AND THE FAIR MARKET
VALUE OF ANY SUCH SHARES SO TENDERED TO THE COMPANY AS OF THE DATE OF SUCH
TENDER IS AT LEAST EQUAL TO SUCH AGGREGATE EXERCISE PRICE AND THE AMOUNT OF ANY
FEDERAL, STATE, LOCAL OR FOREIGN INCOME OR EMPLOYMENT TAXES REQUIRED TO BE
WITHHELD.


 

(B)  WHEREVER IN THE PLAN OR ANY AWARD AGREEMENT A PARTICIPANT IS PERMITTED TO
PAY THE EXERCISE PRICE OF AN OPTION OR TAXES RELATING TO THE EXERCISE OF AN
OPTION BY DELIVERING SHARES, THE PARTICIPANT MAY, SUBJECT TO PROCEDURES
SATISFACTORY TO THE BOARD, SATISFY SUCH DELIVERY REQUIREMENT BY PRESENTING PROOF
OF BENEFICIAL OWNERSHIP OF SUCH SHARES, IN WHICH CASE THE COMPANY SHALL TREAT
THE OPTION AS EXERCISED WITHOUT FURTHER PAYMENT AND SHALL WITHHOLD SUCH NUMBER
OF SHARES FROM THE SHARES ACQUIRED BY THE EXERCISE OF THE OPTION.

 


(V)  EXPIRATION.  EACH OPTION SHALL EXPIRE IMMEDIATELY, WITHOUT ANY PAYMENT,
UPON THE EARLIER OF (A) THE TENTH ANNIVERSARY OF THE DATE THE OPTION IS GRANTED
AND (B) THE DATE SET FORTH IN THE APPLICABLE AWARD AGREEMENT.  IN NO EVENT MAY
AN OPTION BE EXERCISABLE AFTER THE TENTH ANNIVERSARY OF THE DATE THE OPTION IS
GRANTED.


 


(C)  SARS.  (I)  GRANT.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE BOARD SHALL
HAVE SOLE AND PLENARY AUTHORITY TO DETERMINE THE PARTICIPANTS TO WHOM SARS SHALL
BE GRANTED, THE NUMBER OF SHARES TO BE COVERED BY EACH SAR, THE EXERCISE PRICE
THEREOF AND THE CONDITIONS AND LIMITATIONS APPLICABLE TO THE EXERCISE THEREOF. 
SARS MAY BE GRANTED IN TANDEM WITH ANOTHER AWARD, IN ADDITION TO ANOTHER AWARD
OR FREESTANDING AND UNRELATED TO ANOTHER AWARD.  SARS GRANTED IN TANDEM WITH, OR
IN ADDITION TO, AN AWARD MAY BE GRANTED EITHER AT THE SAME TIME AS THE AWARD OR
AT A LATER TIME.


 


(II)  EXERCISE PRICE.  EXCEPT AS OTHERWISE ESTABLISHED BY THE BOARD AT THE TIME
A SAR IS GRANTED AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT, THE EXERCISE
PRICE OF EACH SHARE COVERED BY A SAR SHALL BE NOT LESS THAN 100% OF THE FAIR
MARKET VALUE OF SUCH SHARE (DETERMINED AS OF THE DATE THE SAR IS GRANTED).


 


(III)  EXERCISE.  A SAR SHALL ENTITLE THE PARTICIPANT TO RECEIVE AN AMOUNT EQUAL
TO THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF
EXERCISE OF THE SAR OVER THE EXERCISE PRICE THEREOF.  THE BOARD SHALL DETERMINE,
IN ITS SOLE AND

 

8

--------------------------------------------------------------------------------


 


PLENARY DISCRETION, WHETHER A SAR SHALL BE SETTLED IN CASH, SHARES, OTHER
SECURITIES, OTHER AWARDS, OTHER PROPERTY OR A COMBINATION OF ANY OF THE
FOREGOING.


 


(IV)  OTHER TERMS AND CONDITIONS.  SUBJECT TO THE TERMS OF THE PLAN AND ANY
APPLICABLE AWARD AGREEMENT, THE BOARD SHALL DETERMINE, AT OR AFTER THE GRANT OF
A SAR, THE VESTING CRITERIA, TERM, METHODS OF EXERCISE, METHODS AND FORM OF
SETTLEMENT AND ANY OTHER TERMS AND CONDITIONS OF ANY SAR.  ANY SUCH
DETERMINATION BY THE BOARD MAY BE CHANGED BY THE BOARD FROM TIME TO TIME AND MAY
GOVERN THE EXERCISE OF SARS GRANTED OR EXERCISED THEREAFTER.  THE BOARD MAY
IMPOSE SUCH CONDITIONS OR RESTRICTIONS ON THE EXERCISE OF ANY SAR AS IT SHALL
DEEM APPROPRIATE OR DESIRABLE.


 


(D)  RESTRICTED SHARES AND RSUS.  (I)  GRANT.  SUBJECT TO THE PROVISIONS OF THE
PLAN, THE BOARD SHALL HAVE SOLE AND PLENARY AUTHORITY TO DETERMINE THE
PARTICIPANTS TO WHOM RESTRICTED SHARES AND RSUS SHALL BE GRANTED, THE NUMBER OF
RESTRICTED SHARES AND RSUS TO BE GRANTED TO EACH PARTICIPANT, THE DURATION OF
THE PERIOD DURING WHICH, AND THE CONDITIONS, IF ANY, UNDER WHICH, THE RESTRICTED
SHARES AND RSUS MAY VEST OR MAY BE FORFEITED TO THE COMPANY AND THE OTHER TERMS
AND CONDITIONS OF SUCH AWARDS.


 


(II)  TRANSFER RESTRICTIONS.  RESTRICTED SHARES AND RSUS MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED EXCEPT AS PROVIDED IN THE
PLAN OR AS MAY BE PROVIDED IN THE APPLICABLE AWARD AGREEMENT; PROVIDED, HOWEVER,
THAT THE BOARD MAY IN ITS DISCRETION DETERMINE THAT RESTRICTED SHARES AND RSUS
MAY BE TRANSFERRED BY THE PARTICIPANT.  CERTIFICATES ISSUED IN RESPECT OF
RESTRICTED SHARES SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT AND
DEPOSITED BY SUCH PARTICIPANT, TOGETHER WITH A STOCK POWER ENDORSED IN BLANK,
WITH THE COMPANY OR SUCH OTHER CUSTODIAN AS MAY BE DESIGNATED BY THE BOARD OR
THE COMPANY, AND SHALL BE HELD BY THE COMPANY OR OTHER CUSTODIAN, AS APPLICABLE,
UNTIL SUCH TIME AS THE RESTRICTIONS APPLICABLE TO SUCH RESTRICTED SHARES LAPSE. 
UPON THE LAPSE OF THE RESTRICTIONS APPLICABLE TO SUCH RESTRICTED SHARES, THE
COMPANY OR OTHER CUSTODIAN, AS APPLICABLE, SHALL DELIVER SUCH CERTIFICATES TO
THE PARTICIPANT OR THE PARTICIPANT’S LEGAL REPRESENTATIVE.


 


(III)  PAYMENT/LAPSE OF RESTRICTIONS.  EACH RSU SHALL BE GRANTED WITH RESPECT TO
ONE SHARE OR SHALL HAVE A VALUE EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE. 
RSUS SHALL BE PAID IN CASH, SHARES, OTHER SECURITIES, OTHER AWARDS OR OTHER
PROPERTY, AS DETERMINED IN THE SOLE AND PLENARY DISCRETION OF THE BOARD, UPON
THE LAPSE OF RESTRICTIONS APPLICABLE THERETO, OR OTHERWISE IN ACCORDANCE WITH
THE APPLICABLE AWARD AGREEMENT.


 


(E)  OTHER STOCK-BASED AWARDS.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE BOARD
SHALL HAVE THE SOLE AND PLENARY AUTHORITY TO GRANT TO PARTICIPANTS OTHER
EQUITY-BASED OR EQUITY-RELATED AWARDS (INCLUDING, BUT NOT LIMITED TO,
FULLY-VESTED SHARES) IN SUCH AMOUNTS AND SUBJECT TO SUCH TERMS AND CONDITIONS AS
THE BOARD SHALL DETERMINE.


 


(F)  DIVIDEND EQUIVALENTS.  IN THE SOLE AND PLENARY DISCRETION OF THE BOARD, AN
AWARD, OTHER THAN AN OPTION OR SAR, MAY PROVIDE THE PARTICIPANT WITH DIVIDENDS
OR DIVIDEND EQUIVALENTS, PAYABLE IN CASH, SHARES, OTHER SECURITIES, OTHER AWARDS
OR OTHER PROPERTY, ON A CURRENT OR DEFERRED BASIS, ON SUCH TERMS AND CONDITIONS
AS MAY BE DETERMINED BY THE BOARD IN ITS SOLE AND PLENARY DISCRETION, INCLUDING,
WITHOUT LIMITATION,

 

9

--------------------------------------------------------------------------------


 


PAYMENT DIRECTLY TO THE PARTICIPANT, WITHHOLDING OF SUCH AMOUNTS BY THE COMPANY
SUBJECT TO VESTING OF THE AWARD OR REINVESTMENT IN ADDITIONAL SHARES, RESTRICTED
SHARES OR OTHER AWARDS.


 


SECTION 7.  AMENDMENT AND TERMINATION.  (A)  AMENDMENTS TO THE PLAN.  SUBJECT TO
ANY APPLICABLE LAW OR GOVERNMENT REGULATION AND TO THE RULES OF ANY NATIONAL
SECURITIES EXCHANGE OR INTER-DEALER QUOTATION SYSTEM ON WHICH THE SHARES MAY BE
TRADED OR QUOTED, THE PLAN MAY BE AMENDED, MODIFIED OR TERMINATED BY THE BOARD
WITHOUT THE APPROVAL OF THE STOCKHOLDERS OF THE COMPANY EXCEPT THAT STOCKHOLDER
APPROVAL SHALL BE REQUIRED FOR ANY AMENDMENT THAT WOULD (I) INCREASE THE MAXIMUM
NUMBER OF SHARES FOR WHICH AWARDS MAY BE GRANTED UNDER THE PLAN OR INCREASE THE
MAXIMUM NUMBER OF SHARES THAT MAY BE DELIVERED PURSUANT TO INCENTIVE STOCK
OPTIONS GRANTED UNDER THE PLAN; PROVIDED, HOWEVER, THAT ANY ADJUSTMENT UNDER
SECTION 4(B) SHALL NOT CONSTITUTE AN INCREASE FOR PURPOSES OF THIS
SECTION 7(A) OR (II) CHANGE THE CLASS OF EMPLOYEES OR OTHER INDIVIDUALS ELIGIBLE
TO PARTICIPATE IN THE PLAN.  NO MODIFICATION, AMENDMENT OR TERMINATION OF THE
PLAN MAY, WITHOUT THE CONSENT OF THE PARTICIPANT TO WHOM ANY AWARD SHALL
THERETOFOR HAVE BEEN GRANTED, MATERIALLY AND ADVERSELY AFFECT THE RIGHTS OF SUCH
PARTICIPANT (OR HIS OR HER TRANSFEREE) UNDER SUCH AWARD, UNLESS OTHERWISE
PROVIDED BY THE BOARD IN THE APPLICABLE AWARD AGREEMENT.


 


(B)  AMENDMENTS TO AWARDS.  THE BOARD MAY WAIVE ANY CONDITIONS OR RIGHTS UNDER,
AMEND ANY TERMS OF, OR ALTER, SUSPEND, DISCONTINUE, CANCEL OR TERMINATE ANY
AWARD THERETOFOR GRANTED, PROSPECTIVELY OR RETROACTIVELY; PROVIDED, HOWEVER,
THAT, EXCEPT AS SET FORTH IN THE PLAN, UNLESS OTHERWISE PROVIDED BY THE BOARD IN
THE APPLICABLE AWARD AGREEMENT, ANY SUCH WAIVER, AMENDMENT, ALTERATION,
SUSPENSION, DISCONTINUANCE, CANCELATION OR TERMINATION THAT WOULD MATERIALLY AND
ADVERSELY IMPAIR THE RIGHTS OF ANY PARTICIPANT OR ANY HOLDER OR BENEFICIARY OF
ANY AWARD THERETOFOR GRANTED SHALL NOT TO THAT EXTENT BE EFFECTIVE WITHOUT THE
CONSENT OF THE IMPAIRED PARTICIPANT, HOLDER OR BENEFICIARY.


 


(C)  ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR NONRECURRING
EVENTS.  EXCEPT AS OTHERWISE PROVIDED IN AN APPLICABLE AWARD AGREEMENT, THE
BOARD IS HEREBY AUTHORIZED TO MAKE ADJUSTMENTS IN THE TERMS AND CONDITIONS OF,
AND THE CRITERIA INCLUDED IN, AWARDS IN RECOGNITION OF UNUSUAL OR NONRECURRING
EVENTS (INCLUDING, WITHOUT LIMITATION, THE EVENTS DESCRIBED IN SECTION 4(B))
AFFECTING THE COMPANY, ANY OF ITS AFFILIATES, OR THE FINANCIAL STATEMENTS OF THE
COMPANY OR ANY OF ITS AFFILIATES, OR OF CHANGES IN APPLICABLE RULES, RULINGS,
REGULATIONS OR OTHER REQUIREMENTS OF ANY GOVERNMENTAL BODY OR SECURITIES
EXCHANGE, ACCOUNTING PRINCIPLES OR LAW (I) WHENEVER THE BOARD, IN ITS SOLE AND
PLENARY DISCRETION, DETERMINES THAT SUCH ADJUSTMENTS ARE APPROPRIATE OR
DESIRABLE, INCLUDING, WITHOUT LIMITATION, PROVIDING FOR A SUBSTITUTION OR
ASSUMPTION OF AWARDS, ACCELERATING THE EXERCISABILITY OF, LAPSE OF RESTRICTIONS
ON, OR TERMINATION OF, AWARDS OR PROVIDING FOR A PERIOD OF TIME FOR EXERCISE
PRIOR TO THE OCCURRENCE OF SUCH EVENT, (II) IF DEEMED APPROPRIATE OR DESIRABLE
BY THE BOARD, IN ITS SOLE AND PLENARY DISCRETION, BY PROVIDING FOR A CASH
PAYMENT TO THE HOLDER OF AN AWARD IN CONSIDERATION FOR THE CANCELATION OF SUCH
AWARD, INCLUDING, IN THE CASE OF AN OUTSTANDING OPTION OR SAR, A CASH PAYMENT TO
THE HOLDER OF SUCH OPTION OR SAR IN CONSIDERATION FOR THE CANCELATION OF SUCH
OPTION OR SAR IN AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE
(AS OF A DATE SPECIFIED BY THE BOARD) OF THE SHARES SUBJECT TO SUCH

 

10

--------------------------------------------------------------------------------


 


OPTION OR SAR OVER THE AGGREGATE EXERCISE PRICE OF SUCH OPTION OR SAR AND
(III) IF DEEMED APPROPRIATE OR DESIRABLE BY THE BOARD, IN ITS SOLE AND PLENARY
DISCRETION, BY CANCELING AND TERMINATING ANY OPTION OR SAR HAVING A PER SHARE
EXERCISE PRICE EQUAL TO, OR IN EXCESS OF, THE FAIR MARKET VALUE OF A SHARE
SUBJECT TO SUCH OPTION OR SAR WITHOUT ANY PAYMENT OR CONSIDERATION THEREFOR.


 


SECTION 8.  GENERAL PROVISIONS.  (A)  NONTRANSFERABILITY.  EXCEPT AS OTHERWISE
SPECIFIED IN THE APPLICABLE AWARD AGREEMENT, DURING THE PARTICIPANT’S LIFETIME
EACH AWARD (AND ANY RIGHTS AND OBLIGATIONS THEREUNDER) SHALL BE EXERCISABLE ONLY
BY THE PARTICIPANT, OR, IF PERMISSIBLE UNDER APPLICABLE LAW, BY THE
PARTICIPANT’S LEGAL GUARDIAN OR REPRESENTATIVE, AND NO AWARD (OR ANY RIGHTS AND
OBLIGATIONS THEREUNDER) MAY BE ASSIGNED, ALIENATED, PLEDGED, ATTACHED, SOLD OR
OTHERWISE TRANSFERRED OR ENCUMBERED BY A PARTICIPANT OTHERWISE THAN BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION, AND ANY SUCH PURPORTED ASSIGNMENT,
ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE SHALL BE VOID AND
UNENFORCEABLE AGAINST THE COMPANY OR ANY OF ITS AFFILIATES; PROVIDED THAT
(I) THE DESIGNATION OF A BENEFICIARY SHALL NOT CONSTITUTE AN ASSIGNMENT,
ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE AND (II) THE BOARD
OR THE BOARD MAY PERMIT FURTHER TRANSFERABILITY, ON A GENERAL OR SPECIFIC BASIS,
AND MAY IMPOSE CONDITIONS AND LIMITATIONS ON ANY PERMITTED TRANSFERABILITY;
PROVIDED, HOWEVER, THAT INCENTIVE STOCK OPTIONS GRANTED UNDER THE PLAN SHALL NOT
BE TRANSFERABLE IN ANY WAY THAT WOULD VIOLATE SECTION 1.422-2(A)(2) OF THE
TREASURY REGULATIONS.  ALL TERMS AND CONDITIONS OF THE PLAN AND ALL AWARD
AGREEMENTS SHALL BE BINDING UPON ANY PERMITTED SUCCESSORS AND ASSIGNS.


 


(B)  NO RIGHTS TO AWARDS.  NO PARTICIPANT OR OTHER PERSON SHALL HAVE ANY CLAIM
TO BE GRANTED ANY AWARD, AND THERE IS NO OBLIGATION FOR UNIFORMITY OF TREATMENT
OF PARTICIPANTS OR HOLDERS OR BENEFICIARIES OF AWARDS.  THE TERMS AND CONDITIONS
OF AWARDS AND THE BOARD’S DETERMINATIONS AND INTERPRETATIONS WITH RESPECT
THERETO NEED NOT BE THE SAME WITH RESPECT TO EACH PARTICIPANT AND MAY BE MADE
SELECTIVELY AMONG PARTICIPANTS, WHETHER OR NOT SUCH PARTICIPANTS ARE SIMILARLY
SITUATED.


 


(C)  SHARE CERTIFICATES.  ALL CERTIFICATES FOR SHARES OR OTHER SECURITIES OF THE
COMPANY OR ANY OF ITS AFFILIATES DELIVERED UNDER THE PLAN PURSUANT TO ANY AWARD
OR THE EXERCISE THEREOF SHALL BE SUBJECT TO SUCH STOP TRANSFER ORDERS AND OTHER
RESTRICTIONS AS THE BOARD MAY DEEM ADVISABLE UNDER THE PLAN, THE APPLICABLE
AWARD AGREEMENT, ANY APPLICABLE FEDERAL OR STATE LAWS OR REGULATIONS AND THE
RULES, REGULATIONS AND REQUIREMENTS OF ANY STOCK EXCHANGE OR QUOTATION SYSTEM
UPON WHICH SUCH SHARES OR OTHER SECURITIES ARE THEN LISTED OR REPORTED, AND THE
BOARD MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES TO MAKE
APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.


 


(D)  WITHHOLDING.  A PARTICIPANT MAY BE REQUIRED TO PAY TO THE COMPANY OR ANY OF
ITS AFFILIATES, AND THE COMPANY OR ANY OF ITS AFFILIATES SHALL HAVE THE RIGHT
AND IS HEREBY AUTHORIZED TO WITHHOLD FROM ANY AWARD, FROM ANY PAYMENT DUE OR
TRANSFER MADE UNDER ANY AWARD OR UNDER THE PLAN OR FROM ANY COMPENSATION OR
OTHER AMOUNT OWING TO A PARTICIPANT, THE AMOUNT (IN CASH, SHARES, OTHER
SECURITIES, OTHER AWARDS OR OTHER PROPERTY) OF ANY APPLICABLE WITHHOLDING TAXES
IN RESPECT OF AN AWARD, ITS EXERCISE OR ANY PAYMENT OR TRANSFER UNDER AN AWARD
OR UNDER THE PLAN AND TO TAKE SUCH OTHER ACTION AS MAY BE

 

11

--------------------------------------------------------------------------------


 


NECESSARY IN THE OPINION OF THE BOARD OR THE COMPANY TO SATISFY ALL OBLIGATIONS
FOR THE PAYMENT OF SUCH TAXES.


 


(E)  AWARD AGREEMENTS.  EACH AWARD HEREUNDER SHALL BE EVIDENCED BY AN AWARD
AGREEMENT, WHICH SHALL BE DELIVERED TO THE PARTICIPANT AND SHALL SPECIFY THE
TERMS AND CONDITIONS OF THE AWARD AND ANY RULES APPLICABLE THERETO, INCLUDING,
BUT NOT LIMITED TO, THE EFFECT ON SUCH AWARD OF THE DEATH, DISABILITY OR
TERMINATION OF EMPLOYMENT OR SERVICE OF A PARTICIPANT AND THE EFFECT, IF ANY, OF
SUCH OTHER EVENTS AS MAY BE DETERMINED BY THE BOARD.


 


(F)  NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS.  NOTHING CONTAINED IN THE PLAN
SHALL PREVENT THE COMPANY OR ANY OF ITS AFFILIATES FROM ADOPTING OR CONTINUING
IN EFFECT OTHER COMPENSATION ARRANGEMENTS, WHICH MAY, BUT NEED NOT, PROVIDE FOR
THE GRANT OF OPTIONS, RESTRICTED STOCK, SHARES AND OTHER TYPES OF EQUITY-BASED
AWARDS (SUBJECT TO STOCKHOLDER APPROVAL IF SUCH APPROVAL IS REQUIRED), AND SUCH
ARRANGEMENTS MAY BE EITHER GENERALLY APPLICABLE OR APPLICABLE ONLY IN SPECIFIC
CASES.


 


(G)  NO RIGHT TO EMPLOYMENT.  THE GRANT OF AN AWARD SHALL NOT BE CONSTRUED AS
GIVING A PARTICIPANT THE RIGHT TO BE RETAINED AS A DIRECTOR, OFFICER, EMPLOYEE
OR CONSULTANT OF OR TO THE COMPANY OR ANY OF ITS AFFILIATES, NOR SHALL IT BE
CONSTRUED AS GIVING A PARTICIPANT ANY RIGHTS TO CONTINUED SERVICE ON THE BOARD. 
FURTHER, THE COMPANY OR AN AFFILIATE THEREOF MAY AT ANY TIME DISMISS A
PARTICIPANT FROM EMPLOYMENT OR DISCONTINUE ANY CONSULTING RELATIONSHIP, FREE
FROM ANY LIABILITY OR ANY CLAIM UNDER THE PLAN, UNLESS OTHERWISE EXPRESSLY
PROVIDED IN THE PLAN OR IN ANY AWARD AGREEMENT.


 


(H)  NO RIGHTS AS STOCKHOLDER.  NO PARTICIPANT OR HOLDER OR BENEFICIARY OF ANY
AWARD SHALL HAVE ANY RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY SHARES TO BE
DISTRIBUTED UNDER THE PLAN UNTIL HE OR SHE HAS BECOME THE HOLDER OF SUCH
SHARES.  IN CONNECTION WITH EACH GRANT OF RESTRICTED SHARES, EXCEPT AS PROVIDED
IN THE APPLICABLE AWARD AGREEMENT, THE PARTICIPANT SHALL NOT BE ENTITLED TO THE
RIGHTS OF A STOCKHOLDER IN RESPECT OF SUCH RESTRICTED SHARES.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 4(B), SECTION 7(C) OR THE APPLICABLE AWARD
AGREEMENT, NO ADJUSTMENTS SHALL BE MADE FOR DIVIDENDS OR DISTRIBUTIONS ON
(WHETHER ORDINARY OR EXTRAORDINARY, AND WHETHER IN CASH, SHARES, OTHER
SECURITIES OR OTHER PROPERTY), OR OTHER EVENTS RELATING TO, SHARES SUBJECT TO AN
AWARD FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE SUCH SHARES ARE DELIVERED.


 


(I)  GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN AND ANY
RULES AND REGULATIONS RELATING TO THE PLAN AND ANY AWARD AGREEMENT SHALL BE
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF.


 


(J)  SEVERABILITY.  IF ANY PROVISION OF THE PLAN OR ANY AWARD IS OR BECOMES OR
IS DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION OR AS TO
ANY PERSON OR AWARD, OR WOULD DISQUALIFY THE PLAN OR ANY AWARD UNDER ANY LAW
DEEMED APPLICABLE BY THE BOARD, SUCH PROVISION SHALL BE CONSTRUED OR DEEMED
AMENDED TO CONFORM TO THE APPLICABLE LAWS, OR IF IT CANNOT BE CONSTRUED OR
DEEMED AMENDED WITHOUT, IN THE DETERMINATION OF THE BOARD, MATERIALLY ALTERING
THE INTENT OF THE PLAN OR THE AWARD, SUCH

 

12

--------------------------------------------------------------------------------


 


PROVISION SHALL BE CONSTRUED OR DEEMED STRICKEN AS TO SUCH JURISDICTION, PERSON
OR AWARD AND THE REMAINDER OF THE PLAN AND ANY SUCH AWARD SHALL REMAIN IN FULL
FORCE AND EFFECT.


 


(K)  OTHER LAWS.  THE BOARD MAY REFUSE TO ISSUE OR TRANSFER ANY SHARES OR OTHER
CONSIDERATION UNDER AN AWARD IF, ACTING IN ITS SOLE AND PLENARY DISCRETION, IT
DETERMINES THAT THE ISSUANCE OR TRANSFER OF SUCH SHARES OR SUCH OTHER
CONSIDERATION MIGHT VIOLATE ANY APPLICABLE LAW OR REGULATION OR ENTITLE THE
COMPANY TO RECOVER THE SAME UNDER SECTION 16(B) OF THE EXCHANGE ACT, AND ANY
PAYMENT TENDERED TO THE COMPANY BY A PARTICIPANT, OTHER HOLDER OR BENEFICIARY IN
CONNECTION WITH THE EXERCISE OF SUCH AWARD SHALL BE PROMPTLY REFUNDED TO THE
RELEVANT PARTICIPANT, HOLDER OR BENEFICIARY.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, NO AWARD GRANTED HEREUNDER SHALL BE CONSTRUED AS AN OFFER TO SELL
SECURITIES OF THE COMPANY, AND NO SUCH OFFER SHALL BE OUTSTANDING, UNLESS AND
UNTIL THE BOARD IN ITS SOLE AND PLENARY DISCRETION HAS DETERMINED THAT ANY SUCH
OFFER, IF MADE, WOULD BE IN COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF THE
FEDERAL AND ANY OTHER APPLICABLE SECURITIES LAWS.  IN NO EVENT SHALL THE COMPANY
BE OBLIGATED TO REGISTER SHARES UNDER THE FEDERAL OR ANY OTHER APPLICABLE
SECURITIES LAWS, TO COMPLY WITH THE REQUIREMENTS OF ANY EXEMPTION FROM
REGISTRATION OR TO TAKE ANY OTHER ACTION THAT MAY BE REQUIRED IN ORDER TO REMOVE
ANY PROHIBITION OR LIMITATION ON THE SHARES ISSUED PURSUANT TO AN AWARD GRANTED
HEREUNDER THAT MAY BE IMPOSED BY ANY APPLICABLE LAW, RULE OR REGULATION.


 


(L)  NO TRUST OR FUND CREATED.  NEITHER THE PLAN NOR ANY AWARD SHALL CREATE OR
BE CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF ANY KIND OR A FIDUCIARY
RELATIONSHIP BETWEEN THE COMPANY OR ANY OF ITS AFFILIATES, ON ONE HAND, AND A
PARTICIPANT OR ANY OTHER PERSON, ON THE OTHER HAND.  TO THE EXTENT THAT ANY
PERSON ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM THE COMPANY OR ANY OF ITS
AFFILIATES PURSUANT TO AN AWARD, SUCH RIGHT SHALL BE NO GREATER THAN THE RIGHT
OF ANY UNSECURED GENERAL CREDITOR OF THE COMPANY OR SUCH AFFILIATE.


 


(M) NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES SHALL BE ISSUED OR DELIVERED
PURSUANT TO THE PLAN OR ANY AWARD, AND THE BOARD SHALL DETERMINE WHETHER CASH,
OTHER SECURITIES OR OTHER PROPERTY SHALL BE PAID OR TRANSFERRED IN LIEU OF ANY
FRACTIONAL SHARES OR WHETHER SUCH FRACTIONAL SHARES OR ANY RIGHTS THERETO SHALL
BE CANCELED, TERMINATED OR OTHERWISE ELIMINATED.


 


(N)  REQUIREMENT OF CONSENT AND NOTIFICATION OF ELECTION UNDER SECTION 83(B) OF
THE CODE OR SIMILAR PROVISION.  NO ELECTION UNDER SECTION 83(B) OF THE CODE (TO
INCLUDE IN GROSS INCOME IN THE YEAR OF TRANSFER THE AMOUNTS SPECIFIED IN
SECTION 83(B) OF THE CODE) OR UNDER A SIMILAR PROVISION OF LAW MAY BE MADE
UNLESS EXPRESSLY PERMITTED BY THE TERMS OF THE APPLICABLE AWARD AGREEMENT OR BY
ACTION OF THE BOARD IN WRITING PRIOR TO THE MAKING OF SUCH ELECTION.  IF AN
AWARD RECIPIENT, IN CONNECTION WITH THE ACQUISITION OF SHARES UNDER THE PLAN OR
OTHERWISE, IS EXPRESSLY PERMITTED UNDER THE TERMS OF THE APPLICABLE AWARD
AGREEMENT OR BY SUCH BOARD ACTION TO MAKE SUCH AN ELECTION AND THE PARTICIPANT
MAKES THE ELECTION, THE PARTICIPANT SHALL NOTIFY THE BOARD OF SUCH ELECTION
WITHIN TEN DAYS OF FILING NOTICE OF THE ELECTION WITH THE IRS OR OTHER
GOVERNMENTAL AUTHORITY, IN ADDITION TO ANY FILING AND NOTIFICATION REQUIRED
PURSUANT TO REGULATIONS ISSUED UNDER SECTION 83(B) OF THE CODE OR OTHER
APPLICABLE PROVISION.

 

13

--------------------------------------------------------------------------------


 


(O)  REQUIREMENT OF NOTIFICATION UPON DISQUALIFYING DISPOSITION UNDER
SECTION 421(B) OF THE CODE.  IF ANY PARTICIPANT SHALL MAKE ANY DISPOSITION OF
SHARES DELIVERED PURSUANT TO THE EXERCISE OF AN INCENTIVE STOCK OPTION UNDER THE
CIRCUMSTANCES DESCRIBED IN SECTION 421(B) OF THE CODE (RELATING TO CERTAIN
DISQUALIFYING DISPOSITIONS) OR ANY SUCCESSOR PROVISION OF THE CODE, SUCH
PARTICIPANT SHALL NOTIFY THE COMPANY OF SUCH DISPOSITION WITHIN TEN DAYS OF SUCH
DISPOSITION.


 


(P)  HEADINGS.  HEADINGS ARE GIVEN TO THE SECTIONS AND SUBSECTIONS OF THE PLAN
SOLELY AS A CONVENIENCE TO FACILITATE REFERENCE. SUCH HEADINGS SHALL NOT BE
DEEMED IN ANY WAY MATERIAL OR RELEVANT TO THE CONSTRUCTION OR INTERPRETATION OF
THE PLAN OR ANY PROVISION THEREOF.


 


SECTION 9.  TERM OF THE PLAN.  (A)  EFFECTIVE DATE.  THE PLAN SHALL BE EFFECTIVE
AS OF THE DATE OF ITS ADOPTION BY THE BOARD AND APPROVAL BY THE COMPANY’S
STOCKHOLDERS; PROVIDED, HOWEVER, THAT NO INCENTIVE STOCK OPTIONS MAY BE GRANTED
UNDER THE PLAN UNLESS IT IS APPROVED BY THE COMPANY’S STOCKHOLDERS WITHIN TWELVE
(12) MONTHS BEFORE OR AFTER THE DATE THE PLAN IS ADOPTED BY THE BOARD.


 


(B)  EXPIRATION DATE.  NO AWARD SHALL BE GRANTED UNDER THE PLAN AFTER THE TENTH
ANNIVERSARY OF THE DATE THE PLAN IS APPROVED UNDER SECTION 9(A).  UNLESS
OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR IN AN APPLICABLE AWARD AGREEMENT,
ANY AWARD GRANTED HEREUNDER MAY, AND THE AUTHORITY OF THE BOARD OR THE BOARD TO
AMEND, ALTER, ADJUST, SUSPEND, DISCONTINUE OR TERMINATE ANY SUCH AWARD OR TO
WAIVE ANY CONDITIONS OR RIGHTS UNDER ANY SUCH AWARD SHALL, NEVERTHELESS CONTINUE
THEREAFTER.

 

14

--------------------------------------------------------------------------------
